DETAILED ACTION
Claims 1-20 are pending in this office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10565192. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope.
The below table for comparing between the claims 1-20 of the instance application with claims 1-20 of the U.S. Patent No. 10565192.
The instance application: 16734143
The U.S. Patent No. 10565192
Claims 1, 8, 15. A method, comprising: , an apparatus, comprising: a processor configured to: or a non-transitory computer readable storage medium configured to store one or more instructions that when executed by a 
generating, via one or more peer nodes, and based on a mask specified by declarative language of a smart contract, a blockchain index containing index data related to transaction data associated with a blockchain transaction, the blockchain index identifying, based on the mask, a subset of the transaction data in a ledger of the blockchain; generating, via the one or more peer nodes, an index key associated with the blockchain index by hashing the transaction data associated with the blockchain transaction based on the declarative language of the smart contract; and updating, by a processor, the blockchain index based on a hashed portion of the transaction data.

 Claims 1, 8, 15. A method, comprising: , an apparatus, comprising: a processor configured to: or a non-transitory computer readable storage medium configured to store one or more 
identifying, via one or more peer nodes of a plurality of peer nodes comprising a processor in a blockchain network, a 
blockchain transaction containing information associated with an operation of a smart contract;  storing the blockchain transaction in a blockchain ledger of the blockchain network;  assigning, by the processor, the blockchain transaction a transaction number and a block number identifying a location of the blockchain transaction in the blockchain ledger;  generating, via the one or more peer nodes, and based on a mask specified by declarative language of the smart contract, a blockchain index containing index data related to transaction data associated with the blockchain transaction, the blockchain index identifying, based on 


Claims 2, 9, 16:   wherein the updating the blockchain index 
further comprises: adding a new entry to the blockchain index comprising the 
hashed portion of the transaction data and the block number.

Claims 3, 10, 17: wherein the declarative language specifies range 
values to enable searching of the blockchain index. 

Claims 4, 11, 18:  broadcasting the blockchain index to a plurality of blockchain peers.
Claims 4, 11, 18:  broadcasting the blockchain index to a plurality of blockchain peers. 

Claims 5, 12, 19: wherein the generating the index key further comprises generating the index key using a cryptographic hash function.
Claims 5, 12, 19: wherein the generating the index key further 
comprises: generating the index key using a cryptographic hash function.
Claims 6, 13: assigning, by the processor, the blockchain transaction a transaction number and a block number identifying a location of the blockchain transaction in the blockchain ledger.
Claims 6, 13: wherein a subset of index entries of the 
blockchain index are encrypted with a same or different cryptographic key.
Claim 7, 14:   storing the blockchain index in the blockchain ledger
Claims 7, 14:  storing the blockchain index in the blockchain ledger. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claim(s) recite(s) subject matter within a statutory category as a method (claims 1-7), an apparatus (claims 8-15) and a medium (16-20): 
generating, via one or more peer nodes, and based on a mask specified by declarative language of a smart contract, a blockchain index containing index data related to transaction data associated with a blockchain transaction, the blockchain index identifying, based on the mask, a subset of the transaction data in a ledger of the blockchain; generating, via the one or more peer nodes, an index key associated with the blockchain index by hashing the transaction data associated with the blockchain transaction based on the declarative language of the smart contract; and updating, by a processor, the blockchain index based on a hashed portion of the transaction data.
The steps of: (generating or generate, via one or more peer nodes, and based on a mask specified by declarative language of a smart contract, a blockchain index containing index data related to transaction data associated with a blockchain transaction, the blockchain index identifying, based on the mask, a subset of the 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more peer nodes, a processor to perform generating steps. The processor in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitation  such as: updating or update, by a processor, the blockchain index based on a hashed portion of the transaction data) that just indicates updating data (see  Smith et al (or hereinafter “Smith”) (US 20180089041)) .
Also this additional limitation is interpreted to be well understood, routine and conventional activity because they amount to insignificant extra solution activity to the abstract idea, such as, data gathering, data manipulation, and insignificant application. See MPEP § 2106.05(g). Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec- similarly, the current invention receives different types of input data, and transmits the data for storage over a network, for example the Internet.  Also see Versata (see MPEP 2106.06(d)).
The dependent claims  2-7, 9-14 and 16-20 do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea (See Smith, Costa et al (or hereinafter “Costa”) (US 20110214160), or Yavuz et al (US 20150143112)) and (See  MPEP 2106.06(d)) or MPEP § 2106.05(g)).  As discussed above, the claims are not patent eligible.

Allowable Subject Matter
Claims 1-20 are allowed if the claims overcome 101 rejection and double patenting rejection.

















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/          Primary Examiner, Art Unit 2169